J-S61031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CHARLOTTE OLIPHANT-JOHNS                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    GOOD DEAL REMODELING                       :   No. 1131 EDA 2017

                 Appeal from the Order Dated February 17, 2017
              In the Court of Common Pleas of Philadelphia County
                       Civil Division at No(s): 160901913


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

MEMORANDUM BY PANELLA,J.                             FILED FEBRUARY 01, 2019

       Appellant, Charlotte Oliphant-Johns, appeals pro se from the order of

the Philadelphia Common Pleas Court, which denied her motion to reinstate

her appeal of an adverse Municipal Court decision in this breach of contract

dispute, for failure to comply with multiple provisions of the case management

order.1 The trial court concluded that Appellant failed to demonstrate good

cause for her omissions. We affirm.

       In the underlying case, Appellant Oliphant-Johns brought a small claims

suit against defendant/Appellee, Good Deal Remodeling, alleging breach of

contract in the performance of a kitchen-remodeling project. Appellant had

____________________________________________


1An order denying a motion to reinstate an appeal is a final order for purposes
of appeal. See Anderson v. Centennial Homes, Inc., 594 A.2d 737, 739
n. 2 (Pa. Super. 1991).
J-S61031-18


accepted Appellee’s bid to renovate her kitchen at a quoted price of $7,000.

She made an initial down payment of $5,200. After a year, Appellant was

dissatisfied with the work (or lack of it) and sued for $12,000.

      After a hearing, the Municipal Court decided in favor of Appellee.

Appellant timely appealed to the Court of Common Pleas. However, she failed

to serve a copy of her notice of appeal and the case management order, as

specified in the case management order itself.       She also failed to file a

complaint as specified in the case management order, and required by the

rules of civil procedure. The trial court struck the appeal on the praecipe of

Good Deal Remodeling, and, after a hearing, denied Appellant’s motion to

reinstate the appeal. This timely appeal followed.

      Appellant raises two questions for our review.      We reproduce them

verbatim:

              1. May I have an authority read over my complaint and
      evidence in support of my claim submitted to small claims court
      first filing. The Lower Court looked upon it as trivial.

            2. Are Pennsylvania consumer protection laws real laws that
      are enforceable to the extent, enough to exert their influence on
      this High Court to help bring me to justice?

Appellant’s Brief, at unnumbered page 4.

      Preliminarily, we recognize that Appellant appeals pro se, and has

represented herself through most of the previous proceedings.       However,

Appellant still has the burden of proving her case on appeal under traditional

legal principles.


                                     -2-
J-S61031-18


      While this court is willing to liberally construe materials filed by a
      pro se litigant, we note that appellant is not entitled to any
      particular advantage because she lacks legal training. As our
      supreme court has explained, “any layperson choosing to
      represent [herself] in a legal proceeding must, to some reasonable
      extent, assume the risk that [her] lack of expertise and legal
      training will prove [her] undoing.”

O'Neill v. Checker Motors Corp., 567 A.2d 680, 682 (Pa. Super. 1989)

(brackets in original, citations omitted).

      In this appeal, Appellant’s brief is substantially non-compliant with our

Rules of Civil Procedure.     For example, neither of Appellant’s questions

actually present a proper claim of trial court error or abuse of discretion. This

is a Court of error correction. Even though Appellant’s dissatisfaction with the

remodel is self-evident, her brief fails to focus on any legal issues which would

entitle her to relief. In particular, she does not address the reasons for the

decision of the trial court, namely, her failure to prove good cause for not

complying with the requirements stated in the case management order. It is

our duty to be impartial. We cannot become Appellant’s counsel.

      “When issues are not properly raised and developed in briefs, when the

briefs are wholly inadequate to present specific issues for review a Court will

not consider the merits thereof.” Commonwealth v. Rivera, 685 A.2d 1011,

1013 (Pa. Super. 1996) (citation omitted).

      Moreover, Appellant’s claims do not merit legal relief. After losing her

case in Municipal Court, Appellant filed a notice of appeal but as already noted,

failed to serve a copy of her notice of appeal or file a complaint. After her


                                      -3-
J-S61031-18


appeal was stricken, Appellant moved to reinstate her appeal, which the court

denied. We review the trial court’s denial of reinstatement for an abuse of

discretion. See Shin v. Brenan, 764 A.2d 609, 610 (Pa. Super. 2000). “An

abuse of discretion is more than an error of judgment; it occurs when ‘the law

is overridden or misapplied, or when the judgment exercised is manifestly

unreasonable or the result of partiality, prejudice, bias or ill will.’” Id. (citation

omitted).

      Here, Appellant simply fails to plead or prove an abuse of discretion. On

independent review, we find none.         It was the role of the Municipal Court

sitting as fact finder to weigh the evidence presented and accept all, part or

none of it, as well as to assess the credibility of the witnesses. See Ruthrauff,

Inc. v. Ravin, Inc., 914 A.2d 880, 888 (Pa. Super. 2006). On the available

record, it is apparent that the trial court gave Appellant a full and fair hearing

on her claims. We understand that Appellant is dissatisfied with the result.

Nevertheless, without proof of trial court error or abuse of discretion, she is

not entitled to a re-trial. Appellant had the burden to prove her case at the

first trial. To prevail on appeal, she had to prove an error of law or an abuse

of discretion. She did not do this. Appellant’s claims do not merit relief.

      Order affirmed.

      President Judge Emeritus Bender joins the memorandum.

      Judge Bowes concurs in the result.




                                        -4-
J-S61031-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/1/19




                          -5-